EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comment 
The rejections of claims 46 and 47 under 35 USC § 112 and the objection to claim 46 are withdrawn in view of the amendments filed 31 May 2022. 
Terminal Disclaimer
The terminal disclaimer filed 31 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of:
Gordon; Gregory (US 8911396 B2)
Gordon; Gregory (US 9585691 B2)
Gordon; Gregory (US 10507305 B2)
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 41-46 and 48-60 are allowed.
Reasons for Allowance
Applicant’s arguments filed 31 May 2022 have been considered and are persuasive. Examiner advances additional reasons for allowance.

Lun; Warren D. et al. (US 5342325 A), the closest art of record, describes a catheter assembly (col. 1, lines 5-10; col. 3, lines 30-35, catheter assembly 12 comprises a catheter 14); including a tube portion including a tube wall configured to bend between a curved configuration and a straight configuration, and a stabilization device configured to retain the sheath tube portion in the curved configuration (col. 5, lines 30-40, As seen in FIG. 6, a portion of the catheter 14 is received in a first groove of the suture collar 30 and a second portion of the catheter 14 is received in a second groove of the suture collar 30. A loop is created in the length of the catheter 14 between the two grooves 30). 
However, Lun lacks a separate shunt member portion capable of receiving an interventional tool. At most, Lun describes a single tube that forms the tube portion, and is configured to pass through an incision (col. 3, lines 35-40, The catheter 14 is preferably formed of a flexible plastic material and has a distal end 22 and a proximal end 24; col. 5, lines 25-30, The graduations 34 mounted on the side of the catheter 14 guide the surgeon in properly locating the catheter 14 within the body cavity). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Zia, Majid  et al. (US 20020120224 A1) discloses a tubing device (¶ [0003], [0060], the improved tubing device 30 shown in FIG. 2); including a tube portion (¶ [0061], flexible tubing 29); and a stabilization device configured to retain the tube portion in a curved configuration (¶ [0060], The tubing device comprises a support member 31 having a channel 32 formed therein; ¶ [0066], In the improved tubing device 30 illustrated in FIG. 8, there is a top channel 32A which makes a 90 degree bend formed in the top surface 31A of the support member 31, and bottom channel 32B, making a 180 degree bend, formed in the bottom surface 31B of support member 31). However, Zia does not teach or suggest a sheath tube portion or shunt member portion that are configured to movably receive an interventional tool, and at most describes tubing which conducts fluids (¶ [0072], biological fluid filtration systems; ¶ [0078] Two-part tubing device 50 has proved particularly useful in biological fluid filtration or dispensing systems; ¶ [0079] FIG. 11 illustrates such a system which is disclosed in U.S. Pat. No. 6,171,493. Biological fluid filtration system 70). 

Santomieri; Louis S. (US 3630195 A), Loeser; Edward A. (US 3942528 A), McConnell; Francis P. (US 4029103 A) and Jacobs; Daimon C. (US 4397641 A) each describe a device or system for holding a tube and a clamp or stabilization device configured to retain a tube portion in a curved configuration. However, these references are limited to a clamp and do not teach or suggest individually or in combination a sheath tube portion or shunt member portion that are configured to movably receive an interventional tool. Similarly to Zia, these references only hold a portion of flexible tube and do not configure the tube to receive an interventional tool. 

Paepke; Bruce A. et al. (US 3897923 A) describes a device for retaining a conduit in a curvilinear position (col. 1, lines 5-10; col. 2, lines 45-60, device 10 is fashioned after a segment of a hollow torus defined by a shell or housing 12 adapted to receive and retain a conduit), including a tube portion (col. 2, lines 55-60, flexible cylindrical hose 14); and a stabilization device configured to retain the conduit in a curved configuration (col. 3, lines 50-65, the portion of hose 14 located in the shell is constrained in a curvilinear or bent position dependent upon the curvature of the shell … the shell 12 represents one-half of a torus and therefore provides a 180 degree bend). However, Paepke lacks a shunt member portion configured to receive an interventional tool and instead focuses on other applications (col. 1, lines 10-25, a hose utilized in a conventional automobile engine … a hose is often required for discharging water from a washing machine). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781